Citation Nr: 1021313	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for headaches (previously claimed as residuals of 
a head injury); and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an eye condition (previously claimed as 
residuals of a head injury); and if so, whether service 
connection is warranted.

3.  Entitlement to service connection for degenerative disc 
disease (DDD), L4 - S1, status post fusion (claimed as 
residuals of a back injury).

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of 
30 percent for residual scars of the forehead, right eyebrow 
and lip (also claimed as lower lip condition).
REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to July 
1966.  The appellant is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and May 2008 rating 
decisions of the Milwaukee, Wisconsin, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 2007, 
the RO granted entitlement to service connection for residual 
scars of the forehead, right eyebrow and lip, and assigned a 
noncompensable disability rating, effective October 26, 2006, 
the date of the appellant's claim.  The rating decision also 
denied entitlement to service connection for: DDD of L4 - S1, 
status post fusion; headaches; an eye condition; a lung 
disability; and PTSD.  The appellant submitted a Notice of 
Disagreement with all of the aforementioned issues in 
September 2007.  A Statement of the Case was issued in May 
2008 and the appellant timely perfected his appeal in June 
2008.

A subsequent May 2008 rating decision increased the 
appellant's disability evaluation for his scars from 
noncompensable to 30 percent disabling, effective from 
October 26, 2006, the date of his claim.  Since this increase 
did not constitute a full grants of the benefits sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).


Clarification of Issues on Appeal

The Board notes that the appellant previously claimed 
entitlement to service connection for the residuals of a head 
injury in service.  The appellant specifically complained of 
headaches and an eye condition.  A January 1995 rating 
decision denied the appellant's claim.  Accordingly, the 
Board has recharacterized the issues of entitlement to 
service connection for headaches and an eye condition to be 
based on new and material evidence.  To establish 
jurisdiction over these issues, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The appellant originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
appellant has been diagnosed with depression, an impulse 
control disorder and antisocial personality disorder; he has 
not been diagnosed with PTSD that is compliant with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV).  Although not specifically requested by the 
appellant, the Board is expanding his original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Although the RO, which was 
obviously without the benefit of Clemons, denominated the 
claim as one for PTSD, the Board finds that the appellant was 
not prejudiced thereby.  As will be discussed below, the RO 
obtained all available medical records, which included 
diagnoses of depression, impulse control disorder and 
antisocial personality disorder, rather than PTSD.  The RO, 
in a letter dated in January 2007, asked for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  Accordingly, he is 
not prejudiced by the Board's expansion of the issue at bar.

Remand

The issues of whether new and material evidence has been 
received sufficient to reopen claims of entitlement to 
service connection for headaches and an eye condition as well 
as the claim of entitlement to service connection for DDD of 
the lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a lung disability 
that is the result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from an acquired 
psychiatric disorder that is the result of a disease or 
injury in service.

3.  The preponderance of the evidence establishes that the 
appellant does not have a diagnosis of PTSD in accordance 
with the DSM-IV, which is based on a verified stressor.

4.  The appellant's facial scars are not productive of 
visible or palpable tissue loss, gross distortion, asymmetry 
of two features or paired set of features, or four or five 
characteristics of disfigurement, nor do the facial scars 
cause limitation of motion or function.
5.  The medical and other evidence of record does not 
indicate that the appellant's service-connected facial scars 
are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

3.  The criteria for a disability evaluation in excess of 30 
percent for facial scars have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Codes 7800-7828 (2009).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The claim of entitlement to an initial disability rating in 
excess of 30 percent for facial scars arises from a granted 
claim of service connection.  The Court observed that a claim 
of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings 
cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the appellant's claims, a 
letter dated in January 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
January 2007 letter also provided the appellant with notice 
consistent with the holding in Dingess/Hartman.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With regard to the appellant's claim of entitlement to 
service connection for a lung disability, the Board concludes 
an examination is not needed because the only evidence 
indicating the appellant "suffered an event, injury or 
disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim for a lung disability 
since it could not provide evidence of a past event.

Pertaining to the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the record indicates that the appellant participated in 
a VA examination in December 2007 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's PTSD claim.

Finally, with regard to the appellant's increased rating 
claim, the Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in May 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected facial scars since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The May 
2007 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  See Barr, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

A.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

(i)  Lung Disability

The appellant contends that he currently suffers from a lung 
disability that is the result of a disease or injury in 
service.  The Board disagrees.

The appellant's claims file reveals that he has been 
diagnosed with multiple, small, pulmonary nodules.  See VA 
Respiratory Examination Report, December 17, 2007.  
Accordingly, element (1) of Hickson, current disability, has 
been satisfied.
Review of the appellant's service treatment records is 
completely negative for a diagnosed lung disability.  Upon 
entry into service, the appellant's lungs and chest were 
noted to be normal and the appellant himself noted that he 
did not suffer from asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.  See Standard Forms 
(SFs) 88 & 89, Service Entrance Examination Reports, August 
13, 1965.  In June 1966, the appellant was seen with 
complaints of abdominal pain.  During his physical 
examination, the examining physician noted that his lungs and 
heart were normal.  See Service Treatment Record, Clinical 
Record, June 4, 1966.  Upon discharge from service, the 
appellant's lungs and chest were noted to be normal.  See SF 
88, Service Discharge Examination Report, July 22, 1966.  
Accordingly, element (2) under Hickson, in-service disease or 
injury, has not been satisfied.

With respect to crucial Hickson element (3), causal 
connection between the claimed in-service disease or injury 
and the current disability, the appellant's claims file is 
completely negative for any medical evidence of a nexus.  The 
only evidence in support of the appellant's claim consists of 
his own lay statements.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss any 
difficulty breathing or chest pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service treatment records and the 
post-service treatment records (indicating pulmonary nodules 
that were evidenced many years after service).


The Board also notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).

In the present case, the appellant was discharged from 
service in 1966.  The first indication that he suffered from 
pulmonary nodules was evidenced in 2006.  See W.F.H., Chest 
Computed Tomography Scan, December 11, 2006.  Despite the 
appellant's claims that he has suffered from a lung 
disability since service, there is no evidence of any 
disability in service or for years thereafter.  Further, 
pulmonary nodules are not a disability the appellant is 
qualified to self-diagnose.  As such, the Board does not find 
the appellant's claims to be credible or persuasive.

Although the appellant has established that he currently 
suffers from pulmonary nodules, the evidence of record does 
not support a finding that this condition is the result of 
his time in service.  The appellant's claim fails on elements 
(2) and (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.




(ii)  Acquired Psychiatric Disorder, to include PTSD

The appellant contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, which is the 
result of his time in active duty service.  The Board 
disagrees.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a causal connection between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

Service connection for PTSD in particular requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

PTSD

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
DSM-IV.  See 38 C.F.R. § 3.304(f) (2009).  

In support of his claim, the appellant has indicated that he 
suffered from three stressful experiences.  First, he stated 
that while on leave in the Philippines in June 1966, he was 
brutally attacked by shore patrolmen, resulting in his 
hospitalization.  Second, the appellant stated that while in 
Long Beach, California, he was involved in an altercation 
where an unknown man believed the appellant had insulted his 
wife.  The appellant was beaten, escaped, stole a motor 
vehicle and reportedly crashed this stolen vehicle into this 
man's car, causing a fire.  Third, the appellant reported 
that while he was stationed aboard the U.S.S. McKEAN, the 
ship was subject to friendly fire in the Gulf of Tonkin.  As 
a result of this accidental assault, the appellant claims he 
was required to retrieve bodies and place them in 
refrigeration prior to transferring them to an aircraft 
carrier.  See Appellant's Statement, January 25, 2007.

Review of the appellant's service treatment records reveals 
that he was the victim of an assault in June 1966, while 
stationed aboard the U.S.S. McKEAN.  Accordingly, this 
stressor has been verified.  Review of historical data does 
not show that the U.S.S. McKEAN was hit by friendly fire or 
that it was involved in any rescue or recovery of bodies in 
1966.  Further, the U.S.S. McKEAN was not stationed in the 
Gulf of Tonkin between January 1966 and June 1966.  The ship 
was stationed in the Gulf of Tonkin in November 1966, 
however, the appellant had already been discharged from 
active duty service at that time.  Finally, there is no 
evidence to substantiate the appellant's remaining stressor.

As noted above, in order to establish service connection for 
PTSD, there must also be evidence of a valid medical 
diagnosis of PTSD under DSM-IV, as well as link between 
current PTSD and the in-service stressor.  See 38 C.F.R. § 
3.304(f) (2009).  

There is evidence on file which shows that the appellant has 
been diagnosed as having PTSD.  This evidence, however, has 
limited probative value.  Private treatment records from 
S.L.H., dated in 1993 and 1995 indicate that the appellant 
was hospitalized during those periods for detoxification from 
controlled substances.  The appellant was diagnosed with PTSD 
with depression and atypical organic psychosis with auditory 
and visual hallucinations and paranoia.  See Private 
Treatment Records, S.L.H., 1993 and 1995.  At no time during 
these two periods of hospitalization did the appellant report 
any of his claimed stressors, nor was it clear what the 
diagnosis of PTSD was based upon.  As such, it is entirely 
unclear whether the diagnosis of PTSD was made in accordance 
with DSM-IV.  Again, a diagnosis of PTSD must conform to DSM-
IV in order to meet the criteria for a valid diagnosis of 
PTSD, which is a requirement of service connection.

The appellant participated in a December 2007 VA psychiatric 
examination.  The Board concludes that related findings from 
the VA examination are the most persuasive and probative of 
record and they fail to establish a diagnosis of PTSD.  The 
VA examination included a thorough review of the appellant's 
claims file.  Background information and his military and 
psychiatric history were obtained.  A thorough mental status 
examination was conducted as was, in part, psychological 
testing.  The VA examiner noted that the appellant did not 
demonstrate the full constellation of symptoms consistent 
with PTSD, as related to his report of being beaten by shore 
patrolmen in the Philippines in 1966 (the only verified 
stressor).  See VA Psychiatric Examination Report, December 
17, 2007.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the above, the Board finds that the appellant does 
not have a sufficiently supported diagnosis of PTSD.  It is 
clear that any diagnosis of PTSD is not adequately supported 
by reasons and bases, as has been discussed.  Conversely, the 
VA examiner thoroughly reviewed the appellant's claims file, 
examined the appellant, and provided reasons and bases for 
the conclusion.  As such, the appellant has failed to 
establish the first and most crucial element set forth under 
38 C.F.R. § 3.304(f) (2009).  Accordingly, the appellant's 
claim of entitlement to service connection for PTSD fails on 
this basis.

Acquired Psychiatric Disorder

The Board notes that the appellant has been diagnosed with 
depression, impulse control disorder and antisocial 
personality disorder.  See VA Psychiatric Examination Report, 
December 17, 2007.  As such, element (1) under Hickson, 
current disability, has been satisfied.  See Hickson, supra.


Review of the appellant's service treatment records reveals 
that upon entry into active duty service, the appellant was 
considered mentally sound.  Further, the appellant 
specifically denied suffering from depression or excessive 
worry as well as nervous trouble of any sort.  See SFs 88 & 
89, Service Entrance Examination Reports, August 13, 1965.  
In June 1966, the appellant was brought to Sick Call by 
ambulance due to pain in his head and neck, as well as 
strange behavior.  The appellant reported that he had run out 
of pain medication and required more.  The examining 
physician also noted that the appellant suffered from anxious 
behavior.  The appellant refused to speak to a psychiatrist.  
See Service Treatment Record, Clinical Record, June 5, 1966.  
Upon discharge, the appellant was again considered mentally 
sound.  See SF 88, Service Discharge Examination Report, July 
22, 1966.  Affording the appellant the full benefit of the 
doubt and based upon the June 1966 Sick Call report 
indicating anxiety, the Board will concede the appellant 
suffered from anxiety during his time in service.  Hickson 
element (2) is accordingly satisfied.  See Hickson, supra.

Turning to crucial Hickson element (3), causal connection 
between the claimed in-service disease or injury and the 
current disability, the appellant's claims file is completely 
negative for any medical evidence of a nexus.  The only 
evidence in support of the appellant's claim consists of his 
own lay statements.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss any 
anxiety or depression he experiences.  See, e.g., Layno, 
supra.  He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, supra; 
see also Barr, supra.  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the VA examination report discussed below.
The December 2007 VA psychiatric examination report noted 
that the appellant had a history of treatment for depression 
at the VA Medical Center, but that this was specifically 
related to his loss of employment and homelessness and not 
due to any incident in service.  The VA examiner's review of 
the appellant's past arrest and conviction history indicated 
the presence of an antisocial personality disorder and 
impulse control disorder, neither of which were considered to 
be related to service or any alleged stressor, but rather a 
lifelong characterological disorder.  The VA examiner 
diagnosed the appellant with depression, impulse control 
disorder, antisocial personality disorder and depression.  
The VA examiner concluded that these disabilities and the 
appellant's decline in functioning were directly related to 
his employment loss and subsequent homelessness.  See VA 
Psychiatric Examination Report, December 17, 2007.  

The Board notes that a personality disorder is not a 
disability within the meaning of legislation authoring 
veterans benefits.  See 38 C.F.R. § 3.303(c) (2009).  
Further, there is no medical evidence of record to establish 
that the appellant currently suffers from an acquired 
psychiatric disorder that is the result of his time in active 
duty service.  Thus, the appellant's claim fails on the basis 
of Hickson element (3).

Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  In this case, for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the appellant's claim.  There is not 
an approximate balance of evidence.

B.  Increased Rating Claim

The July 2007 rating decision on appeal granted entitlement 
to service connection for facial scars and assigned an 
initial noncompensable disability rating.  As noted above, a 
subsequent May 2008 rating decision increased the appellant's 
disability rating to 30 percent, effective from the date of 
the appellant's claim.  Where as in this case an award of 
service connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2009).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2009).  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2009).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether they were 
expressly raised, as well as the entire history of a 
veteran's disability in reaching its' decision.  See 38 
C.F.R. 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

The RO rated the appellant's facial scars under Diagnostic 
Code (DC) 7800, which pertains to scars or other 
disfigurement of the head, face, or neck.  See 38 C.F.R. 
§ 4.118, DC 7800 (2009).  The criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54, 
708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 
7800-05).

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court and the Federal 
Circuit.  Specifically, Karnas is inconsistent insofar as it 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or  regulation clearly 
specifies otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Accordingly, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  
Given the lack of direct guidance on this issue, the Board, 
in giving the Veteran all due consideration, will consider 
applying the old criteria prospectively.

Here, because the appellant's claim was pending before 
October 23, 2008, the Board will evaluate the claim under 
whichever criteria (pre-revision or post-revision) are more 
favorable to his claim, taking into consideration the above 
discussion.

Under DC 7800, a 30 percent rating is warranted where there 
is disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, where there are two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is disfigurement or scarring with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes, 
eyelids, ears (auricles), cheeks, lips); or, where there are 
four or five characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, DC 7800 (2009).
The eight characteristics of disfigurement are: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq.  
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800, 
Note  1 (2009).

Under the criteria effective as of October 23, 2008, a 
characteristic of disfigurement may be caused by one scar or 
by multiple scars, and need not be caused by a single scar in 
order to assign a particular evaluation.  See 38 C.F.R. § 
4.118,  DC 7800, Note 5 (2009).

DCs 7803 and 7804 are also used to evaluate scars of the 
head, face, or neck, but they are not for consideration here 
because they do not provide for evaluations that are in 
excess of 30 percent.

Analysis

After reviewing the evidence, the Board finds that the 
appellant's service-connected facial scars do not warrant 
more than a 30 percent evaluation.  As discussed above, a 50 
percent rating is not warranted unless there is disfigurement 
or scarring (1) with visible or palpable tissue loss and (2) 
either gross distortion or asymmetry of two features or 
paired set of features; or, where there are four or five 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 
7800 (2009). 

The May 2007 VA examination report revealed that upon 
physical examination, the appellant had: a 0.5 inch (in.) 
curvilinear scar above his right eyebrow; a 1.0 in. 
curvilinear scar on the left forehead above the left eyebrow; 
a 0.75 in. by 0.25 in. vertical scar along the midline above 
the upper lip; and a similar 1.0 in. by 0.25 horizontal scar 
below the bottom lip.  All of the aforementioned scars were 
superficial and barely noticeable.  There was no pain upon 
inspection and no adherence to the underlying tissue.  The 
scars were not significantly elevated or depressed and there 
was no inflammation, edema or keloid formation.  There was no 
gross distortion or asymmetry of any facial feature, no 
disfigurement caused by the scars and no limitation of motion 
or function due to the scars.  See VA Examination Report, May 
25, 2007.

First, because the appellant's scars do not have visible or 
palpable tissue loss, he cannot prevail on the first 
requirement for a 50 percent disability rating.  Similarly, 
the second available avenue for granting a 50 percent 
disability rating (namely, four or five characteristics of 
disfigurement) is not supported by the evidence.  The 
appellant's service-connected scars actually only demonstrate 
one of the eight characteristics of disfigurement: in 
aggregate, his scars total at least one-quarter inch (0.6 
cm.) in width.  As noted above, the evidence does not support 
any of the remaining seven characteristics of disfigurement.

The Board has also considered (as required by Note 4 in the 
recently revised rating criteria) whether the appellant's 
service-connected scars merit a separate evaluation for 
disabling effects other than disfigurement, such as pain, 
instability, and residuals of associated muscle or nerve 
injury.  At no time has the appellant reported, nor does the 
medical evidence of record demonstrate, that his scars are 
unstable or that he experienced residuals of associated 
muscle or nerve injury.  The Board has considered the 
appellant's statements and has determined that any additional 
disability associated with the appellant's scars is 
adequately accounted for by the currently assigned 30 percent 
schedular rating.

Conclusion

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Fenderson Considerations

As was discussed above, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson, 12 Vet. App. at 126.

In this case, the medical evidence of record supports the 
proposition that the appellant's service-connected facial 
scars have not changed appreciably since the appellant filed 
his claim.  There are no medical findings or other evidence 
which would allow for the assignment of staged ratings at any 
time during the time period under consideration.

Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, October 26, 2006.

C.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.
Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
More over, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
facial scars and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected facial 
scars.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's facial scars present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).


ORDER

Entitlement to service connection for a lung disability is 
denied.

Entitlement to an acquired psychiatric disorder, to include 
PTSD, is denied.

Entitlement to an initial disability rating in excess of 30 
percent for residual scars of the forehead, right eyebrow and 
lip, is denied.





REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of whether new and material evidence has been received 
sufficient to reopen claims of entitlement to service 
connection for headaches and an eye condition as well as the 
claim of entitlement to service connection for DDD of the 
lumbar spine.

With regard to the new and material claims, the Board finds 
that the appellant has not been provided with notice 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  The AMC must provide the appellant with notice 
compliant with Kent with regard to his claims of entitlement 
to service connection for headaches and an eye condition.

Concerning the appellant's claim of entitlement to service 
connection for DDD of the lumbar spine, the Board notes that 
the appellant has indicated that he is in receipt of Social 
Security Administration (SSA) Disability benefits for his 
back disability.  See VA PTSD Examination Report, December 
17, 2007.  It does not appear that the RO attempted to obtain 
the SSA records used in the appellant's disability 
determination.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].  A remand is therefore also needed to 
obtain the appellant's SSA records.




Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to provide the 
appellant with a notice letter 
compliant with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) with 
regard to his claims of entitlement to 
service connection for headaches and an 
eye condition.  The notice letter 
should inform the appellant of the 
evidence and information that is 
necessary to reopen the claims, and 
must provide notice that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service 
connection that were not found in the 
previous denial.

2.  The AMC should request the SSA to 
provide copies of any records 
pertaining to the appellant's 
application for SSA disability 
benefits, to include any medical 
records obtained in connection with the 
application.  Any materials obtained 
should be associated with the 
appellant's VA claims file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental SOC should be 
provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


